880 N.E.2d 181 (2008)
Elmer W. TURNER, respondent,
v.
NORFOLK SOUTHERN RAILWAY COMPANY, petitioner.
No. 105558.
Supreme Court of Illinois.
January 30, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Turner v. Norfolk Southern Ry. Co., case No. 5-07-0430 (9/27/07). The appellate court is directed to allow the petition for leave to appeal and consider the case in light of Bland v. Norfolk & Western Ry. Co., 116 Ill. 2d 217, 226, 107 Ill. Dec. 236, 506 N.E.2d 1291 (1987), and McGinty v. Norfolk Southern Ry, Co., 362 Ill.App.3d 934, 299 Ill. Dec. 255, 841 N.E.2d 987 (5th Dist.2005).